MEMORANDUM OPINION
{¶ 1} On June 21, 2005, appellant, Elizabeth DuBay filed a notice of appeal from a May 26, 2005 judgment of the Geauga County Court of Common Pleas. In that judgment, the trial court overruled appellant's motion for reconsideration of the court's earlier April 26, 2005 judgment.
 {¶ 2} Since App.R. 4(A) limits the time for filing a notice of appeal to thirty days, it was too late for appellant to appeal the April 26, 2005 judgment. Instead of appealing that judgment, appellant filed a motion for reconsideration. However, it is well established that a motion for reconsideration from a final order in the trial court is a nullity.Pitts v. Dept. of Transportation (1981), 67 Ohio St. 2d 378, 381. Additionally, all judgments or orders from a motion for reconsideration are a nullity. Id. at 381.
 {¶ 3} Hence, there is no judgment that appellant can properly appeal now. See Commercial Investment Assoc., Inc. v. Dean, 11th Dist. No. 2004-T-0103, 2005-Ohio-61, at ¶ 3.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed as being untimely filed.
 {¶ 5} Appeal dismissed.
Rice, J., O'Toole, J., concur.